Tilghman C. J.
delivered the Court’s opinion.
It is necessary to inquire whether the prisoner is chargeable with an offence against the United States punishable with death; because if he is, we have no power to admit him to bail. There is a difference between a commitment by a judge of the United States, and by a justice or judge of a state. It is enacted by the 33d section of the act of congress to establish the judicial Courts of the United States, that for any offence against the United States, the offender may by any justice or judge of the United States, or by any justice of the jseace or other magistrate of any of the United States, where he may be fpund, agreeably to the usual mode of process against offenders in such state, be arrested and imprisoned or bailed, as the case may be, for trial before such Court of the United States as has cognisance of the offence; and that upon all arrests in criminal cases, bail shall be admitted, except where the punishment may be death, in which cases it shall not be admitted but by the Supreme or a Circhit Court, or by a justice of the Supreme Court, or a judge of a District Court. And if a person committed by a justice of the Supreme or a judge of a District Court, for an offence not punishable with death, shall afterwards procure bail, and there be no judge of the United States in the district to take the same, it may be taken by any judge of the Supreme or Superior Court of law of such state.
Thus we see, that when a judge of the United States has acted by committing the offender, no judge of a state has au*515thority to interpose except in case of necessity, viz. where there is no judge of the United States in that district. But' suppose the commitment to have been by a state justice or judge, as is the case in the present instance. There the law doe_s not prohibit the bailing by a state judge. On the contrary, I apprehend that such power is included in the general authority to imprison or admit to bail, in the beginning of the section. And there is great reason for such authority, because a state justice may be called on to issue process against an offender, at the distance of several hundred miles from the residence of the district judge of the United States; the offender may be committed for want of bail and afterwards find bail; or there may have been a hasty commitment by an inferior magistrate, which requires consideration. In such cases it would be an intolerable grievance to have no relief from imprisonment but by application to the district judge, and it would be necessary that the prisoner should be either bailed or discharged, as the case might require, by a state judge; and accordingly such power is given.
This appears to us to be the fair and genuine construction of the act of congress. The authority of the United States i& sufficiently supported, while at the same time every reasonable accommodation is extended to those persons who are charged with offences.
The Court accordingly heard the witnesses; and being of opinion that the alderman had mistaken the nature of the offence, and that it was very doubtful whether any offence had been committed, admitted the prisoner to bail in five hundred dollars, and one surety in the same amount, conditioned to appear at the next Circuit Court of the United States, to answer the charge of misprision of treason, and such other charges as should be preferred against him.
Prisoner admitted to bail.